Citation Nr: 1642892	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for benign prostatic enlargement with voiding dysfunction as secondary to diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned in an August 2012 hearing.  A hearing transcript is of record.  The Board previously remanded this case in September 2013 and June 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against finding that the enlarged prostate with voiding dysfunction is caused by or aggravated by the service-connected diabetes or erectile dysfunction.


CONCLUSION OF LAW

The criteria for service connection for benign prostatic enlargement with voiding dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2016 supplemental statement of the case discusses this claim in detail such that the Veteran should be aware of the requirements necessary to prove the claim.  No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's claims in April 2010, November 2011, May 2015, and July 2016.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they note thorough detail on diagnoses and lay statements and provide rationale for medical opinions based on the evidence of record.  Following the remand directives, the AOJ obtained the July 2016 medical opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for this claim.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

The Board considers the claim for enlarged prostate with voiding dysfunction as part of the Veteran's appeal for an increased rating for erectile dysfunction based on his reports of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).  The Veteran's contention is that he has prostate problems and voiding dysfunction due to his service-connected diabetes and erectile dysfunction.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable by his senses but not to determine the cause of a prostate or voiding disability as this requires specialized medical knowledge and training to understand such complex diseases.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board has reviewed the record and finds that the criteria for service connection for prostatic enlargement with voiding dysfunction have not been met.  38 C.F.R. §§ 3.303, 3.310.

The evidence shows a current disability.  The VA examiners and treating providers diagnosed benign prostatic hypertrophy.  The 2015 and 2016 examiners recorded voiding dysfunction and found that the symptoms were due to prostatic enlargement.  There is no evidence to the contrary.  Private treatment records also show nocturia as a symptom of prostate hyperplasia.  See July 2011 note. 

As noted above, the Veteran did not file an independent claim for a prostate disability; the claim was inferred from his statements of symptoms that he attributed to erectile dysfunction.  He has not asserted any connection between the prostate disability and service.  Instead, he reported that prostate problems began almost 30 years prior to the 2016 examination, or 1986, more than 10 years after service.  See July 2016 examination.  There is no indication of a connection to service, and a medical opinion was not necessary on that theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board's analysis will focus on the claim that the prostatic enlargement and voiding dysfunction are related to service-connected diabetes and erectile dysfunction.

The weight of the evidence is against finding that current prostatic enlargement is caused by or permanently aggravated by diabetes or erectile dysfunction.  In a September 2009 letter, Dr. MWT wrote that the Veteran had atrophic testes, benign prostatic hypertrophy, and impotence due to his diabetes.  The July 2016 examiner considered the evidence and found that the Veteran's prostatic enlargement was less likely than not caused by or permanently aggravated by diabetes.  The examiner explained that the medical records did not support a nexus between the two, diabetes is not a known cause for prostatic enlargement, and there is insufficient documentation to confirm aggravation beyond the natural progression by diabetes.  Similarly, the 2016 examiner opined that the Veteran's prostatic enlargement was less likely than not caused by or permanently aggravated by erectile dysfunction.  The examiner noted that a review of the medical record does not support a nexus, there is insufficient documentation to confirm aggravation, and erectile dysfunction is not a known cause for prostatic enlargement or known to cause aggravation of the condition.

Dr. MWT's opinion does not include any supporting rationale or explanation for his conclusion that prostatic hypertrophy is due to diabetes.  As such, the opinion is inadequate and less probative than the 2016 examiner's opinion, which includes supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The record does not contain other competent evidence to suggest a causal relationship between prostatic enlargement and diabetes or erectile dysfunction.  The Veteran was afforded the benefit of the doubt, but the weight of the evidence is against his claim for service-connected of prostatic enlargement with voiding dysfunction.  See 38 C.F.R. §§ 3.102, 3.303, 3.310. 


ORDER

Service connection for benign prostatic enlargement with voiding dysfunction is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


